DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 01FEB2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b), 103 rejections previously set forth in the Final Office Action mailed 01NOV2021.
Applicant's arguments filed 01FEB2022 have been fully considered and they are persuasive.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. No extension of time is required 706.07(f).II.(G).
Authorization for this examiner’s amendment was given in an interview with William (Bill) Ziehler, PhD. (61415) on 10FEB2022.
The application has been amended as follows:
Election/Restrictions
This application is in condition for allowance except for the presence of claims 40-44 directed to methods non-elected.  Accordingly, claims 40-44 has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a modular magnetic belt assembly or a magnetic filter comprising the combination of claimed elements including a plurality of magnetic modules, wherein the magnet of each module being movable relative to the module housing and within the module housing between an in-use position and an out-of-use position.
The principle of operation of the magnets of LIU and PEDERSEN are such that the magnetic belt assemblies are disposed at the outer circumference of a recipient, whereas the principle of operation of the magnets of THOMA and WOLFS are disposed at the inner circumference of a recipient. The combination of the references would not have been obvious at the time of filing to one having ordinary skill in the art. The suggested combination of references would require a substantial reconstruction and redesign of the elements shown in the primary reference as well as a change in the basic principle under which the primary reference construction was designed to operate. MPEP 2143.01. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/           Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777